          Case 2:18-cv-00714-DBP Document 9 Filed 11/26/18 Page 1 of 2




Matthew B. Crane (UTB# 13909)
Ford & Crane PLLC
4161 N. Thanksgiving Way, Suite 300
Lehi, UT 84043
Telephone: (801) 331-8668
Email: matthew.crane@fordcranelaw.com
Attorney for Plaintiff



                      IN THE UNITED STATES DISTRICT COURT,
                    IN AND FOR THE CENTRAL DISTRICT OF UTAH

PAMELA WHITNEY,                                NOTICE OF VOLUNTARY DISMISSAL

               Plaintiff,
vs.                                                    Case No. 2:18-CV-714-DBP
GCW CORPORATION, A Utah                                 Magistrate Dustin B. Pead
Corporation, John Does I – X, XYZ
Corporations and/or Limited Liability
Companies I – X.

               Defendants

       Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff Pamela

Whitney, by and through undersigned counsel, voluntarily dismisses this action as to all

Defendants, with prejudice. As of the date of this notice, no answer to the Complaint nor motion

for summary judgment has been filed.




                                                1
          Case 2:18-cv-00714-DBP Document 9 Filed 11/26/18 Page 2 of 2




       DATED this 26th day of November, 2018.

                                                     FORD & CRANE PLLC



                                                     /s/ Matthew B. Crane
                                                     Matthew B. Crane (UTB# 13909)
                                                     Attorney for Plaintiff



                                CERTIFICATE OF SERVICE

       I, the undersigned, certify that on the 26th day of November, 2018, I caused a true and

correct copy of the foregoing NOTICE OF VOLUNTARY DISMISSAL to be filed with the

Court electronically, which caused notice to be served upon all e-filing counsel of record via the

Court’s notice of electronic filing [NEF].


                                                     /s/ Matthew B. Crane




                                                 2
